In a proceeding pursuant to CPLR article 78, inter alia, to compel the Board of Education of Union Free School District No. 24 to reschedule a hearing pursuant to a collective bargaining agreement and to permit petitioner to use a recording device thereat, the appeal is from so much of a judgment of the Supreme Court, Suffolk County, entered September 13, 1977, as, upon ordering a new hearing, directed the board of education to allow petitioner to use a tape recorder. Judgment affirmed insofar as appealed from, with $50 costs and disbursements. This was a completely frivolous and unnecessary appeal. Martuscello, J. P., Damiani, Titone and Shapiro, JJ., concur.